Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 24 February 2022, and IDS, filed 10 February 2022, to the Original Application, filed 23 July 2020.

2. 	Claims 1-20 are pending.  Claims 1, 7, and 15 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10 February 2022 was filed after the mailing date of the original application on 23 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5, 7-9, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhupatiraju (U.S. Publication 2017;0199638 A1) in view of Von Reden (U.S. Publication 2016/0394234 A1) and Barros (U.S. Patent 9,176,639 B1).
As per independent claim 1, Bhupatiraju teaches a non-transitory computer readable medium comprising instructions (See Bhupatiraju , Figure 1) that, when executed by at least one processor, cause a computing device to:
monitor past usage signals associated with a plurality of tabs… (See Bhupatiraju, paragraph 0051, describing tracking or monitoring browser tab usage in order to determine a temporal access score for each tab),
wherein monitoring the past usage signals for a tab comprises: analyzing tab-specific signals indicating user interaction with the tab… (See Bhupatiraju, paragraph 0046, describing determining [monitoring] the oldest or least accessed tile [tab] in a visual container);
generate, by the at least one processor, a plurality of usage scores corresponding to the plurality of tabs based on the past usage signals associated with the plurality of tabs (See Bhupatiraju, Figure 10 and paragraph 0051, describing generating a temporal access score denoting the number of times each browser tab has been accessed within a specific period of time);
compare, by the at least one processor, a usage score for a first tab of the plurality of tabs with usage scores associated with one or more tabs from the plurality of tabs (See Bhupatiraju, Figure 10 and paragraph 0051, describing comparing the temporal access scores for the plurality of browser tabs); and
based on the comparison, cause, by the at least one processor, an action to be performed with respect to the first tab (See Bhupatiraju, paragraph 0051, describing performing an action based on the temporal access score comparisons for the plurality of browser tabs, such as grouping the browser tabs according to their respective scores).
Bhupatiraju does not teach expressly:
… within a contextual hub, wherein the plurality of tabs is associated with third-party sources, 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the third-party content in the tab interface of a contextual hub of Von Reden with the tab usage monitoring of Bhupatiraju.  The motivation for doing so would have been to provide informational output to support delivery of healthcare to one or more patients by automatically adapting to specific and changing health conditions of the patient, as taught by Von Reden (See Von Reden, paragraphs 0050 and 0054).
Therefore, it would have been obvious to combine Von Reden with Bhupatiraju for the benefit of providing informational output to support delivery of healthcare to one or more patients by automatically adapting to specific and changing health conditions of the patient to obtain the invention as specified in claim 1.
Bhupatiraju also does not teach expressly:
… analyzing source-specific signals based on content of a source of the tab;, however, Barros teaches this limitation (See Barros, Column 7, lines 7-55, describing analyzing signals based on the content type of a node[tab]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include analyzing signals based on the content type of nodes or tabs of Barros with the monitoring of past usage of tabs of Bhupatiraju.  The motivation for doing so would have been to include a plurality of concept nodes or tabs 
Therefore, it would have been obvious to combine Barros with Bhupatiraju for the benefit of including a plurality of concept nodes or tabs representing a single concept or type of content that is of interest to the user to obtain the invention as specified in claim 1.
As per dependent claim 2, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 1 as described above.  Bhupatiraju, Von Reden, and Barros also teach wherein the tab-specific signals comprise at least one of: a number of times each of the plurality of tabs is accessed, a time each of the plurality of tabs was last accessed, and total time spent viewing each of the plurality of tabs (See Bhupatiraju, paragraph 0046).
As per dependent claim 5, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 1 as described above.  Bhupatiraju, Von Reden, and Barros also teach wherein: analyzing the source-specific signals comprises determining a content type of the source of the tab; and the action to be performed comprises moving the first tab from the contextual hub to a second contextual hub based on determining that sources corresponding to tabs in the second contextual hub correspond with the content type (See Barros, Column 10, lines 27-43, describing that the context-relevant results set is updated by the context processing module as context information is received from the user clients and the data providers . When updated context information is received it may cause the context graph to be updated, which in turn may cause the concept scores or concept nodes to be updated, added or removed. In turn content candidates 
As per independent claim 7, Bhupatiraju teaches a method… (See Bhupatiraju, Abstract).
Independent claim 7 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 8, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 9, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Bhupatiraju, Von Reden, and Barros also teach wherein analyzing the past usage signals comprises comparing the past usage signals associated with the tab with past usage signals associated with the one or more tabs from plurality of tabs (See Bhupatiraju, paragraph 0052 and Figure 10).
As per dependent claim 12, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 13, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Bhupatiraju, Von Reden, and Barros also teach further comprising determining the action to be performed with respect to the first tab by determining that the content similarity score meets a defined threshold (See Bhupatiraju, Abstract, and paragraphs 0022 and 0037).
As per dependent claim 14, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Bhupatiraju, Von Reden, and Barros also teach wherein the plurality of third-party sources comprise third-party web pages (See Von Reden, paragraphs 0053, 0094, 0142-0144, and Figure 12C, describing monitoring tabs in a contextual hub such as patient healthcare data, including content from third-party applications).  The motivation to combine Von Reden with Warr remains as noted above with reference to claim 1.
As per independent claim 15, Bhupatiraju teaches a system (See Bhupatiraju, Figure 1) comprising:
at least one processor; and a non-transitory computer readable medium comprising instructions … (See Bhupatiraju, Figure 1). 
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 16, Bhupatiraju, Von Reden, and Berger teach the limitations of claim 15 as described above.  Bhupatiraju, Von Reden, and Berger also teach wherein the tab-specific signals comprise at least one of: a number of times each of the plurality of tabs is accessed, a time last each of the plurality of tabs was last accessed, and total time spent viewing each of the plurality of tabs (See Bhupatiraju, paragraph 0046).
As per dependent claim 17, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 15 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


5.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhupatiraju (U.S. Publication 2017;0199638 A1) in view of Von Reden (U.S. Publication 2016/0394234 A1) and Barros (U.S. Patent 9,176,639 B1), as applied to claims 1 and 7, and further in view of Warr (U.S. Patent 8,341,19 B1).
	As per dependent claim 3, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 1 as described above.  Bhupatiraju, Von Reden, and Barros do not teach expressly wherein the action comprises automatically closing the tab or presenting a notification to close the tab, however, Warr teaches this limitation (See Warr, Column 4, lines 53-67, describing automatically closing browser tabs due to inactivity).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the action of closing a browser tab of Warr with the action taken based on the comparison of temporal access scores of Bhupatiraju, Von Reden, and Barros.  The motivation for doing so would have been to simplify the browser interface by closing lesser used tabs such that the user does not get confused as to which tabs he or she is actively viewing.  Therefore, it would have been obvious to combine Warr with Bhupatiraju, Von Reden, and Barros for the benefit of simplifying the browser interface by closing lesser used tabs such that the user does not get confused 
As per dependent claim 10, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


6.	Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhupatiraju (U.S. Publication 2017;0199638 A1) in view of Von Reden (U.S. Publication 2016/0394234 A1) and Barros (U.S. Patent 9,176,639 B1), as applied to claims 1, 7, and 15 above, and further in view of Chikkala (U.S. Publication 2020/0394234 A1).
	As per dependent claim 4, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 1 as described above.  Bhupatiraju, Von Reden, and Barros do not teach expressly further comprising instructions that, when executed by the at least one processor, cause the computing device to: compare usage patterns associated with the first tab with usage patterns associated with at least one tab from a second contextual hub; and move the first tab from the contextual hub to the second contextual hub based on the usage patterns, however, Chikkala teaches this limitation (See Chikkala, paragraph 0022, describing monitoring a user’s use of a tab and automatically moving the tab to a different grouping based on the user’s activity).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to 
As per dependent claim 11, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 7 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 18, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 15 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.



7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhupatiraju (U.S. Publication 2017;0199638 A1) in view of Von Reden (U.S. Publication 2016/0394234 A1) and Barros (U.S. Patent 9,176,639 B1), as applied to claim 15 Warr (U.S. Patent 9,881,096 B1), hereafter referred to as “Warr ‘096”.
As per dependent claim 20, Bhupatiraju, Von Reden, and Barros teach the limitations of claim 15 as described above.  Bhupatiraju, Von Reden, and Barros do not teach expressly further comprising instructions that, when executed by the at least one processor, cause the system to determine the action to perform with respect to the first tab based at least in part on user-defined tab management preferences, however, Warr ‘096 teaches this limitation (See Warr ‘096, Column 4, lines 19-27, describing user preferences factoring into a determination to perform an action with respect to a tab, such as opening a tab grouping).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the consideration of user preferences regarding tab management of Warr ‘096 with the actions performed on tabs of Bhupatiraju, Von Reden, and Barros.  The motivation for doing so would have been to consider a user’s objectives with regard to the display of tabs and thereby improve the user’s experience, as taught by Warr ‘096 (See Warr ‘096, Column 1, lines 30-33).  Therefore, it would have been obvious to combine Warr ‘096 with Bhupatiraju, Von Reden, and Barros for the benefit of considering a user’s objectives with regard to the display of tabs and thereby improving the user’s experience, to obtain the invention as specified in claim 20.



.



Response to Arguments

9.	Applicant’s arguments with respect to claim(s) 1-5, 7-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter

10.	Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Fang (U.S. Publication 2018/0307390 A1) discloses contextual new tab experiences in a heterogeneous tab environment.
	- Turgeman (U.S. Publication 2020/0234306 A1) discloses contextual mapping of web pages and generation of fraud-relatedness score values.
- Birch (U.S. Publication 2020/0042567 A1) discloses browser-based navigation suggestions for task completion.
- Taylor (U.S. Publication 2014/0214919 A1) discloses an architecture for sharing browsing session histories.


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.   
14. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.